Title: To George Washington from John Rutledge, 5 May 1777
From: Rutledge, John
To: Washington, George



Sir
Cha[rle]s Town [S.C.] May 5th 1777

Immediately after receiving your Favour of March 17th, I confer’d with General Howe, on the Subject—He will give you, at large, the Reasons why it does not seem proper, to attempt the Reduction of St Augustine, with what Forces may be spared from Georgia & this State.
Had it appeared practicable, & expedient, you may be assured, that I would, most chearfully, have afforded all the Assistance in my power, not only, on Account of the Importance which I myself conceive of the Object, but the Respect & Attention which I think due to your Recommendation. I have the Honour to be, with great Esteem Sir yr obedt hble Servt

J. Rutledge

